Citation Nr: 1409966	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  04-38 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for circulatory problems of the feet and legs.



REPRESENTATION

Veteran represented by:	Samuel M. Tumey, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2008, the Board denied service connection for circulatory problems of the feet and legs.  In a November 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2008 decision with respect to this issue, and remanded the claim for readjudication consistent with the Court's memorandum decision.  In May 2011, the Board remanded the claim for additional development.

In May 2011, the Board also denied a rating in excess of 10 percent for a bilateral foot disability.  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

[The issue of entitlement to service connection for type II diabetes mellitus is addressed in a separate decision.]


FINDING OF FACT

A circulatory disorder of the feet and legs was not incurred in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service, or was caused or aggravated by a service-connected disability; the Veteran is not currently service-connected for type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a circulatory disorder of the feet and legs have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for circulatory problems of the feet and legs prior to its initial adjudication.  A November 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thereafter, a March 2006 letter informed the Veteran of disability rating and effective date criteria.  No notice letter was ever provided to the Veteran regarding what evidence and information was necessary to substantiate his claim on a theory of secondary service connection.  Nevertheless, the Board finds that it may proceed with a decision regarding this issue based on the Veteran's written statements.  Specifically, both his October 2004 substantive appeal and his October 2009 Court reply brief revealed his awareness that if he was service-connected for a disability (diabetes) and further, if his circulatory problems were deemed related to that disorder, service connection would be warranted for his circulatory problems.  The Board finds that the content of these statements demonstrates that he had actual knowledge of the need to show a causal relationship between the two disabilities.  Thus, an absence of VCAA notice regarding this element is not prejudicial to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant).  Most recently, a July 2013 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  He has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO obtained a VA medical opinion regarding the circulatory disorder claim in November 2003.  All of the relevant development requested by the Board's May 2011 remand was fully completed, as the RO readjudicated the Veteran's circulatory disorder claim in a July 2013 SSOC after adjudicating his type II diabetes claim in a January 2012 rating decision and July 2013 statement of the case (SOC).  [The Veteran's representative has argued that the Board's May 2011 remand instructed the RO to adjudicate the diabetes claim and circulatory disorder claim in conjunction with one another or in a combined fashion.  However, this interpretation is incorrect, as the Board's May 2011 remand merely instructed the RO to readjudicate the circulatory disorder claim after the adjudication of the diabetes claim, which the RO accomplished.]  Therefore, the Board concludes that the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for circulatory problems of the feet and legs, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he currently has circulatory problems of the feet and legs which he alleges were incurred in service.  He also alleges that such circulatory problems constituted the initial manifestation of diabetes in service, and argues that his type II diabetes mellitus should be service-connected to allow for secondary service connection of his circulatory problems.  [The Board reiterates that the issue of entitlement to service connection for type II diabetes mellitus is addressed in a separate decision, wherein such claim is denied.]

A March 1959 service treatment record reports the Veteran's history of painful lower anterior legs, especially after jumping or running.  The examiner reported that examination and X-ray images did not show anything except "valgus ankles and some changes in feet suggestive of poor circulation (i.e. strong family history of coronary artery disease, cool feet, diminished pulses, rapid blanching of feet on elevation)."  The examiner suggested that the Veteran use arch supports for a couple of weeks and indicated that, if the inserts did not help, he would consider putting the Veteran on vaso-dilating drugs.  Subsequent service treatment records do not report any additional findings suggestive of circulatory problems or the prescription of vaso-dilating drugs, and the May 1960 separation examination reports normal clinical findings for the skin, vascular system, and lower extremities.

Post-service VA examinations in August 1963 (general medical) and July 1977 (peripheral vascular) reveal no evidence of peripheral vascular disease (PVD) of the lower extremities.  The examination reports note that the lower extremities had no evidence of inflammatory changes, color changes, muscle atrophy, or hypertrophy, and both feet appeared dry and clean.  Additionally, dorsalis pedis, posterior tibial, femora, and popliteal pulses were present bilaterally, and there was no color change on elevation or dependency of the feet and legs.  Finally, the August 1963 VA examination report notes that oscillometric readings showed good/normal circulation.

An August 1976 private physician's statement indicates treatment from 1962 to 1975 with no finding of a circulatory disorder.  Specifically, the statement indicates that an April 1963 biopsy of the gastrocnemius muscle in the left leg revealed no pathology as far as the muscles or blood vessels.

Subsequent treatment records (including a May 1983 VA orthopedic examination report and a March 2001 VA treatment record) report varying findings as to the strength of the Veteran's pulses, though the records consistently indicate that the skin was intact and that there was no claudication, leg cramps, or varicose veins.

An April 2002 VA treatment record erroneously notes a history of being service-connected for PVD.  The record notes that sensation was normal using monofilament and that pulses were present.  The Veteran was diagnosed with "PVD, will check Dopplers."  A May 2002 VA treatment record reports that the Doppler studies were normal.

A February 2003 VA foot examination report notes that the Veteran's peripheral pulses were vaguely palpable and the skin was shiny/red with trophic changes due to diabetes; sensory function was intact and no deformities of the toes were noted.

In November 2003, a VA physician reviewed the evidence of record to determine if the Veteran's circulatory problems of the feet and legs were incurred in or otherwise causally related to service.  The physician noted that the records indicated "off-and-on [findings] of decreased pulses in the lower extremities," but emphasized that "more recent records do show that there is still the presence of pulses by palpation in the lower extremities, though they may not be normal."  The physician stated that, "Given all the information of review, it is far more likely than not, that the present symptoms, as related to peripheral vascular disease [PVD], are secondary to his diabetes and his age than to any pathology that may have been present while in the service."  The examiner stated that the fact that the Veteran had a normal exam in 1977, approximately 17 years after his being released from the service, added credence to the fact that any pathology present had primarily occurred within the last 20 years rather than in the preceding 20 years.

A February 2004 private treatment record reports that pulses were decreased and "deplorable for two sounds on the right DP [dorsalis pedis pulse] and left PT [posterior tibial pulse]."  The Veteran also had decreased skin turgor and tone.  The examiner diagnosed the Veteran with PVD in early stages with peripheral neuropathy.

The Veteran submitted an undated medical treatise article which notes that diabetes is a major cause of peripheral arterial disease.

A September 2004 VA treatment record notes an assessment of diabetes/neuropathy, and a February 2008 VA treatment record notes an assessment of diabetic neuropathy.  Subsequent VA treatment records (located in Virtual VA) note assessments of PVD and peripheral neuropathy in the Veteran's medical problem list.

The evidence shows that the Veteran has a current diagnosis of PVD and peripheral neuropathy in the lower extremities.  While his service treatment records include a finding in March 1959 which was noted to be suggestive of poor circulation, his subsequent service treatment records do not report any additional complaints, findings, diagnosis, or treatment of circulatory problems of the feet and legs, and the May 1960 separation examination reports normal clinical findings for the skin, vascular system, and lower extremities.  The first evidence of record documenting a diagnosis of a circulatory disorder is noted in a post-service April 2002 VA treatment record, when the Veteran was diagnosed with PVD; such diagnosis was rendered more than 40 years after his discharge from service.

Furthermore, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's current circulatory problems and his service, namely the opinion rendered by a VA physician in November 2003, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Thus, it is the most probative evidence in this matter.  The Veteran's own opinions regarding the etiology of his circulatory problems of the feet and legs (relating such to his service) is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of circulatory problems is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Consequently, service connection for circulatory problems of the feet and legs on the basis that such became manifest in service and persisted since that time is not warranted.  See 38 C.F.R. §  3.303(b).

With regard to the Veteran's contention that his current circulatory problems of the feet and legs are a manifestation of his type II diabetes mellitus, the Board has noted the evidence (outlined above) which suggests that he currently has a circulatory disorder secondary to his type II diabetes mellitus.  However, the Veteran is not currently service-connected for type II diabetes mellitus (as service connection for such has been denied in a separate decision issued by the Board).  Therefore, he cannot be granted service connection for his circulatory problems of the feet and legs as secondary to type II diabetes mellitus, because type II diabetes mellitus is not a service-connected disability for the Veteran.  See 38 C.F.R. § 3.310.  Notably, the Veteran has not alleged (nor submitted any evidence showing) that his current circulatory problems of the feet and legs are caused or aggravated by any of his currently service-connected disabilities (dermatophytosis; mild contracture of the heel cords, and/or mild pes planus with symptoms of shin splints; and otitis externa).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for circulatory problems of the feet and legs.  Hence, the appeal in this matter must be denied.



ORDER

Service connection for circulatory problems of the feet and legs is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


